—Order and judgment (one paper), Supreme Court, New York County (Norman Ryp, J.), entered June 2, 1989, which dismissed the petition seeking relief pursuant to CPLR 5239, unanimously affirmed, with costs.
A special proceeding pursuant to CPLR 5239 may not be maintained under the facts presented, because the disputed partnership interest has already been sold pursuant to a prior order of the court. Nor, in the context of this proceeding, has petitioner demonstrated an entitlement to an accounting, since he is not a partner in the partnership, only an assignee of Levitin’s cash flow. Concur—Murphy, P. J., Carro, Rosenberger, Kassal and Smith, JJ.